Citation Nr: 0908781	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-39 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The appellant served on active duty from October 1967 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and from a June 2007 rating decision that 
denied the Veteran's claim of entitlement to a TDIU.


FINDINGS OF FACTS

1.  The Veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including service-
connected diabetes mellitus.

2.  The preponderance of the evidence is against a finding 
that the Veteran is unable to secure or maintain a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension was not incurred in or 
aggravated by his active service, and is unrelated to his 
service-connected diabetes mellitus.  38 U.S.C.A.    §§ 1101, 
1110, 1112, 1113, 5103, 5013A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.340, 3.341, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In December 2003, before the initial adjudication of the 
claim, the Veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded VA examinations in July 2004 and 
February 2007, as to his claim of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, and specific opinions as 
to his claim were obtained.  As to the Veteran's claim of 
entitlement to a TDIU rating, the Board finds that there is 
sufficient evidence of record to make a decision on the 
claim, and a VA examination is not required.  

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
hypertension, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R.           §§ 3.307, 3.309 (2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that his hypertension developed as a 
result of his service-connected diabetes mellitus.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. § 
4.104, Note (1) (2008).

Report of Medical Examination dated in October 1967 is silent 
for abnormalities related to blood pressure.  The Veteran's 
blood pressure was 134/82.  Report of Medical History dated 
at that time, and completed by the Veteran, is silent for any 
history of high or low blood pressure. 

Report of Medical Examination dated in June 1970 is silent 
for abnormalities related to blood pressure.  The Veteran's 
blood pressure was 130/82.  Report of Medical History dated 
at that time, and completed by the Veteran, is silent for any 
history of high or low blood pressure. 

Report of Medical Examination dated in January 1971 is silent 
for abnormalities related to blood pressure.  The Veteran's 
blood pressure was 132/78.  Report of Medical History dated 
at that time, and completed by the Veteran, is silent for any 
history of high or low blood pressure. 

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of hypertension.  

As hypertension was not diagnosed in service, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  

The first clinical evidence of a diagnosis of hypertension is 
dated in October 2002.   
VA treatment records dated at that time indicate that the 
Veteran's blood pressure was 152/83 ands 154/96.  The Veteran 
was diagnosed with hypertension, without specification as to 
essential or uncomplicated hypertension.

VA treatment records indicate that essential hypertension was 
a condition included in the problem list prepared for the 
Veteran's medical file in October 2003.  

Private treatment records dated in November 2003 indicate 
that the Veteran reported that he began a new VA prescription 
medication regimen for blood pressure.  Physical examination 
revealed blood pressure of 159/95.  The Veteran was diagnosed 
with hypertension, uncontrolled.

There is no medical evidence of record indicating that any of 
the Veteran's treatment providers found a relationship 
between his hypertension and his period of active service, or 
his service-connected diabetes mellitus.

In July 2004, the Veteran underwent VA examination.  At that 
time, the Veteran reported that he did not have chest pains, 
shortness of breath, dyspnea with exertion, or peripheral 
edema.  The Veteran reported that he had never had a 
myocardial infarction, cerebral vascular accident, transient 
ischemic attack, fainting spells, or symptoms of syncope or 
dizziness.  The examiner reported that the Veteran had been 
diagnosed with hypertension in July 2002.  The examiner noted 
that the Veteran takes prescription medication to control his 
hypertension.  The examiner noted that the Veteran does not 
have any known cardiovascular disease or peripheral vascular 
disease.  

Physical examination revealed blood pressure of 138/78, 
without orthostatic change.  After five minutes, the 
Veteran's blood pressure was unchanged, with a regular pulse 
of 70 and a quiet respiratory rate of 18.  Distally, the 
pulses were intact, and there was no clubbing, cyanosis, or 
edema.  The Veteran was diagnosed with essential, 
uncomplicated hypertension.  The examiner stated that there 
is no medical evidence that the Veteran's hypertension has 
been aggravated by his diagnosis of diabetes mellitus.  The 
examiner reasoned that the Veteran's hypertension has not 
been aggravated by his diabetes mellitus because the 
Veteran's hypertension was diagnosed one and one-half years 
prior to the Veteran's diagnosis of diabetes mellitus, and 
because the Veteran's hypertension is uncomplicated.  The 
examiner noted that one volume of the Veteran's claims file 
was available for his review.  

In February 2007, the Veteran underwent VA examination in 
conjunction with his claim of entitlement to an increased 
disability rating for service-connected diabetes mellitus.  
The Veteran's blood pressure readings, taken on three 
occasions during the examination, were:  168/82; 159/81; and 
140/80.  The examiner stated that cardiovascular disease 
(such as hypertension) was a possible diabetes-related 
condition.  However, the examiner stated that the Veteran's 
type of hypertension was not a complication of diabetes, and 
was not a condition that was worsened or increased by 
diabetes. The examiner stated that the rationale for such an 
opinion was that the Veteran's hypertension was essential 
hypertension.  

The first clinical evidence of record of a diagnosis of 
hypertension is dated in October 2002, approximately 31 years 
after his separation from service.  Given the length of time 
between his separation from service and the initial 
diagnosis, the Veteran is not entitled to service connection 
for hypertension on a presumptive basis.  Additionally, in 
view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim. Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's hypertension.  
Thus, service connection for hypertension is not warranted on 
a direct basis.

The evidence of record does not support a finding in favor of 
granting service connection for hypertension on a secondary 
basis.  There is no probative evidence establishing a medical 
nexus between the Veteran's essential hypertension and his 
service- connected diabetes mellitus.  Indeed, the competent 
medical evidence only weighs against a finding of a medical 
nexus, as both the July 2004 and February 2007 examiners 
specifically found that the Veteran's essential, 
uncomplicated hypertension was unrelated to his diabetes 
mellitus.  Finally, there is no competent evidence which 
suggests that the Veteran's hypertension has been aggravated 
by his diabetes mellitus.  Accordingly, service connection 
for the Veteran's hypertension is not warranted on a 
secondary basis.

The Board has considered the Veteran's assertions that his 
hypertension is related to his service-connected diabetes 
mellitus.  The Board has also considered the Veteran's 
assertion that one of the opinions rendered by a VA examiner, 
that his hypertension is not related to his service-connected 
diabetes mellitus, was made without correct information as to 
the date of onset of his diabetes mellitus.  The Veteran 
asserts that he had diabetes mellitus before he was diagnosed 
with hypertension.  Thus, the Veteran asserts that the 
rationale provided by the VA examiner at the time of the July 
2004 opinion, that the Veteran's hypertension is not related 
to his service-connected diabetes mellitus because the 
hypertension was diagnosed one and one-half years prior to 
the diagnosis of diabetes mellitus, is without merit.  

At the time of the July 2004 opinion that the Veteran's 
hypertension is not related to his service-connected diabetes 
mellitus, the examiner provided rationale to support such 
opinion.  The rationale provided was that the Veteran's 
hypertension was diagnosed one and one-half years prior to 
the diagnosis of diabetes mellitus, and because the Veteran's 
hypertension was uncomplicated.  At the time of the February 
2007 opinion that the Veteran's hypertension is not related 
to his service-connected diabetes mellitus, the examiner 
provided rationale to support such opinion.  The rationale 
provided was that the Veteran's hypertension was essential 
hypertension.  Thus, without coming to a conclusion as to the 
date of onset of the Veteran's diabetes mellitus, the Board 
finds that the opinions rendered at the VA examinations in 
July 2004 and February 2007, that the Veteran's hypertension 
is not related to his service-connected diabetes mellitus 
because his hypertension is essential, uncomplicated 
hypertension, are sufficient.  

To the extent that the Veteran ascribes his current disorder 
to a service-connected disability, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  The Veteran is competent to report 
that he has been told of a diagnosis of hypertension, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's hypertension first manifested many years after 
service and is not related to his active service, to any 
incident therein, or to his service-connected diabetes 
mellitus.  As the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
his hypertension, the claim must be denied.  38 U.S.C.A.      
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

TDIU

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).  TDIU benefits are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  38 C.F.R.           § 4.16(a) (2008).  
The relevant issue is not whether the veteran is unemployed 
or has difficulty obtaining employment, but whether the 
veteran can perform the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one disability, 
the disability is rated at 60 percent or more, or where, if 
there are two or more disabilities, at least one disability 
is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Where these 
percentage requirements are not met, entitlement to benefits 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. § 4.16(b).  
The Board does not have the authority to assign an 
extraschedular TDIU in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).
The Veteran has the following service-connected disabilities:  
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, effective December 10, 2002, and evaluated 
50 percent disabling, effective November 4, 2004; diabetes 
mellitus, evaluated 10 percent disabling, effective December 
9, 2003, and evaluated 20 percent disabling, effective 
December 29, 2003; residuals of gunshot wound, left elbow, 
evaluated as 10 percent disabling, effective January 10, 
1986; peripheral neuropathy, left lower extremity associated 
with diabetes mellitus, evaluated as 10 percent disabling, 
effective December 23, 2003; peripheral neuropathy, right 
lower extremity associated with diabetes mellitus, evaluated 
as 10 percent disabling, effective December 23, 2003; 
residual scars of gunshot wound, left elbow, evaluated as 10 
percent disabling, effective March 23, 2005; bilateral 
hearing loss, evaluated as noncompensably disabling, 
effective October 17, 2006; and erectile dysfunction 
associated with diabetes mellitus, evaluated as 
noncompensably disabling, effective December 12, 2006.  As of 
March 23, 2005, the Veteran's combined evaluation for 
compensation was 80 percent. 

As discussed above, entitlement to a TDIU requires that, if 
there are two or more disabilities, at least one disability 
is rated 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  As the Veteran's service-connected PTSD is 
evaluated as 50 percent disabling, and his combined 
evaluation for compensation is 80 percent, he meets the 
percentage requirements of 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(a).  The question, therefore, becomes whether the 
evidence shows that the Veteran is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.

VA treatment records dated in November 2003 indicate that the 
Veteran sought treatment for his general medical care.  The 
physician noted that Veteran's knees are now very 
degenerative, especially in light of his mailman job with the 
post office.  

Private treatment records dated in December 2003 indicate 
that the Veteran complained of many problems.  The physician 
noted that the Veteran is having particular problems with 
some of the post office requirements of cradling mail in one 
arm and delivering mail in the other arm.  

Private treatment records dated in January 2004 indicate that 
the Veteran sought treatment related to his arthritis and 
obesity.  The physician noted that the Veteran has severe 
arthritis and that such is a significant problem for him.  
The physician noted that the Veteran's knees have been 
severely affected by pain and stiffness.  The Veteran 
complained that he can no longer perform his job as a mail 
carrier adequately.  The Veteran reported that he jumps up 
and down out of his mail truck every so often on his mail 
route and it has taken wear and tear on his knees joints and 
hips.  The Veteran reported that he has stiffness and chronic 
pain in his back, and has difficulty getting up out of a 
chair.  The Veteran reported that he has pain and weakness in 
his right arm and wrist, so that he has difficulty holding 
things in it and has to set them down or use two hands.  The 
Veteran reported that he has less strength in the left hand, 
than in the right hand.  The Veteran reported that he has 
problems with his left arm, which was involved in a gunshot 
incident in Vietnam.  The Veteran reported that he can not 
really gather up and grip a full group of mail to deliver.  

An addendum to this instance of treatment indicates that the 
physician reported that the general plan for the Veteran's 
medical management of his arthritis is that he will continue 
to work until he no longer can, and hopefully, at that time, 
the Veteran will have enough VA disability so that he can 
quit.  At that time, he can put in an application for 
disability on his arthritis, with is truly rendering him 
incapable of working at the post office.

Private treatment records dated in June 2004 indicate that 
the Veteran reported that he works as a mail carrier and is 
so arthritic that he just cannot work anymore.  The Veteran 
reported that his right index finger locks up, and that he 
cannot put mail in the mailboxes anymore, in the manner most 
post office people do.

In a letter dated in August 2004, the Veteran's private 
physician reported that, due to recent medical problems, the 
Veteran has been developing more interference with his 
regular work.  The physician reported that the Veteran has 
progressive arthritis of the feet, knees, and hips, and such 
causes difficulty handling his mail route.  The physician 
reported that the Veteran has pain in his hands, especially 
on the right, and experienced some improvement in same 
subsequent to carpal tunnel surgery.  The physician reported 
that the Veteran has recently been found to have 
hyperlipidemia and peripheral neuropathy.  

VA treatment records dated in August 2004 indicate that the 
Veteran reported that he works at the post office.  The 
Veteran reported that the osteoarthritis in his joints 
continues to cause him pain, and that such pain is worse in 
the left knee.  The Veteran reported that it is hard to walk 
or stand, daily.  The Veteran reported that his pain has been 
on-going for years, and that it is getting worse.  

Additional VA treatment records dated in August 2004 indicate 
that the Veteran sought treatment for his service-connected 
PTSD.  At that time, the Veteran reported general 
symptomatology of his condition.  However, the Veteran 
reported that he has problems with his knees, and that he 
cannot walk.  The Veteran reported that such knee problems 
interfere with his work.

VA treatment records dated in November 2004 indicate that the 
Veteran underwent evaluation in conjunction with his claim of 
entitlement to an increased disability rating for his 
service-connected PTSD.  At that time, the Veteran reported 
general symptomatology as to his condition.  The examiner 
noted that the Veteran has not been doing very well since the 
time of his last evaluation, and that the Veteran has not 
become involved in psychotherapy, as was recommended.  The 
Veteran reported that his nightmares have changed, that he 
spends time "down in the hole" for two or three days at a 
time, that he continues to be extremely hypervigilent and 
progressively withdrawn.  The Veteran reported that he does 
like his job at the post office, and that his problems there 
are his bad and painful knees and growing inability to 
physically do the work and stay on his feet.  The Veteran 
reported that he does not have the leave from work in order 
to undergo surgery for his knees, as was strongly recommended 
by his physician.  The Veteran reported that his physician 
recommended that he retire.  

Private treatment records dated in January 2005 indicate that 
the Veteran complained bitterly about his knees.  The Veteran 
reported that his knees really bother him and that he does 
not know what to do.  The Veteran reported that he is trying 
to continue to work as a mailman, but it feels pretty bad.

Private treatment records dated in January 2006 indicate that 
the Veteran complained of arthritis, diabetes, and obesity.  
The physician reported that the Veteran has lost some weight 
and is feeling a little bit better.  The physician reported 
that the Veteran could have taken retirement last year, but 
that he decided to hold on and work as long as he can, 
however, he is exhausted every day and does not really like 
his job anymore.

Records from the Social Security Administration (SSA), dated 
in January 2007, indicate that the Veteran's primary 
diagnosis was disorders of muscle, ligament, and fascia.  The 
Veteran's secondary diagnosis was affective mood disorders.  
From a review of the SSA records as a whole, it appears that 
the SSA considered the Veteran's symptomatology of affective 
mood disorders in his inability to work secondary to his 
inability to walk, stand or carry objects.  Significantly, 
the SSA reported that the Veteran was able to work 
consistently for 19 years.  

In a letter, dated in January 2007, the Veteran's supervisor 
at the post office reported that the Veteran has had to stop 
working on a number of occasions because of complications of 
his diabetes.  She reported that the Veteran has missed many 
days of work as a result of his diabetes and other related 
illnesses.  The supervisor reported that she felt as if this 
was a potential safety hazard and does not expect the Veteran 
to return to work.  

At the time of the Veteran's VA examination in February 2007 
for diabetes mellitus, the Veteran reported that he retired 
in December 2006.  The Veteran reported that the cause of his 
retirement was a medical problem, and that such medical 
problem was his knees.

In a letter, dated in March 2007, the Veteran's supervisor at 
the post office reported that the Veteran is no longer 
employable with the Post Office.  She reported that the 
Veteran is currently on a non-pay status due to extensive 
absences related to his health.  The supervisor reported that 
the Veteran is incapable of the duties required to complete 
his job on a daily basis, and that he is unable to do even 
simple tasks such as standing or walking, due to his health.  
She stated that she does not foresee the Veteran returning to 
work based on his current condition. 

In a letter, dated in March 2007, a supervisor at Megco 
Electronics reported that the Veteran is unable to perform 
the duties required of him for a position within the company.  
She reported that the Veteran's current health conditions 
prohibit him from performing satisfactorily; therefore he 
cannot be employed at this time.  She further reported that 
the company requires their employees to be able to perform 
simple tasks that the Veteran is unable to do.

Upon VA examination in March 2007 for his service-connected 
PTSD, the examiner noted that the Veteran has experienced 
progressive problems with his knees over the last few years, 
and that this problem culminated in his medical retirement 
from his post office job that he had held for many years.  
The Veteran reported that he had experienced increased 
flashbacks.  The Veteran stated that it was very difficult 
for him to work in the post office, with his back towards a 
large group of people.  The Veteran stated that it made him 
feel very vulnerable to have his back exposed.

The record makes clear that the Veteran ceased working at the 
post office due to his knees.  The Board has considered the 
Veteran's recent assertions, and those of his former 
supervisor, as to his inability to continue work at the post 
office due to his service-connected diabetes mellitus.  
However, the medical evidence of record indicates that the 
Veteran, on numerous occasions, described specific 
symptomatology of his knee condition, and the difficulty at 
work such condition caused.  As discussed above, the Veteran 
himself reported to VA examiners that he retired from the 
post office because of his knees.  Significantly, the 
Veteran's treatment records describe instances of treatment 
wherein the Veteran and his physician specifically discussed 
retiring from the post office due to his knees.  

The Board notes that the Veteran described difficulty with 
cradling and gripping bundles of mail, due to diminished 
strength in his left hand, and pain in his right arm and 
wrist and in one of his right fingers.  The Board also notes 
that the Veteran described difficulty with carrying his 
supplies for his service-connected diabetes mellitus and 
experiencing feelings of weakness that made the Veteran 
afraid that he would crash his postal truck.  Further, the 
Board notes that the Veteran described difficulty with having 
his back exposed to groups of people at the post office.  
However, the Veteran did not describe these difficulties as 
reasons for not being able to work at the post office.   

The Board also notes that the Veteran submitted a letter, 
dated in March 2007, from a supervisor with Megco 
Electronics.  The supervisor did not specify which duties 
required of employees at Megco Electronics the Veteran could 
not perform.  The supervisor did not specify which medical 
conditions, in her opinion, prohibited the Veteran from 
performing satisfactorily.  

The Board is responsible for assessing the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion reached; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  In 
this case, the Board finds that the numerous treatment 
records indicating that the Veteran had difficulty working at 
the post office, and eventually retired from same, due to his 
non-service-connected arthritic knees to be more probative 
evidence than the Veteran's statements made subsequent to the 
June 2007 denial of his claim of entitlement to a TDIU,
and the statements of the Veteran's supervisor, as to his 
inability to work at the post office due to his service-
connected diabetes mellitus.  

In this case, the Board finds that a VA examination as to the 
Veteran's claim of entitlement to a TDIU rating is not 
required.  There is no evidence of record indicating that the 
Veteran left the employ of the post office, or is unable to 
work, due to his service-connected disabilities.  The medical 
evidence of record describing plans to retire from the post 
office, and difficulties working at same due to arthritic 
non-service-connected knees is sufficient evidence upon which 
to decide the claim.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The record must reflect that circumstances, apart from non-
service-connected conditions, place the veteran in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

The Board finds that there is no evidence of record to 
support the conclusion that the Veteran's service-connected 
disabilities alone preclude him from engaging in 
substantially gainful employment.  While his service-
connected disabilities, particularly his diabetes mellitus 
and PTSD, may limit his opportunities, there is no evidence 
of record to support the conclusion that the Veteran is not 
precluded from sedentary or independent employment.  

A combined 80 percent rating contemplates impairment in the 
ability to perform substantially gainful employment due to 
the Veteran's service-connected disabilities.  However, 
"[t]he percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R.   § 4.1 (2008). 


The Board believes that the VA Schedule for Rating 
Disabilities and the disability evaluation assigned to the 
Veteran's service-connected disabilities under that Schedule 
accurately reflect the Veteran's overall impairment to his 
earning capacity.  Therefore, a TDIU rating is not warranted.


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.

A TDIU rating is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


